Exhibit 10.1

 

CONSENT TO CREDIT AGREEMENT

 

CONSENT TO CREDIT AGREEMENT (this “Consent”), dated as of May 14, 2004, among
Nash-Finch Company, a Delaware corporation (the “Borrower”), the undersigned
lenders party to the Credit Agreement referred to below (the “Lenders”) and
Deutsche Bank Trust Company Americas (formerly known as Bankers Trust Company),
as administrative agent for the Lenders (the “Administrative Agent”).  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders, the Syndication Agents, the Documentation
Agent and the Administrative Agent have entered into that certain Credit
Agreement, dated as of December 19, 2000 (as amended, modified or supplemented
through, but not including, the date hereof, the “Credit Agreement”); and

 

WHEREAS, the parties hereto wish to consent to the Consented Transactions (as
defined below) with respect to the Credit Agreement on the terms and conditions
set forth herein;

 

NOW, THEREFORE, it is agreed:

 


1.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTIONS 9.02, 9.05,
9.06 OR ELSEWHERE IN THE CREDIT AGREEMENT, EACH OF THE LENDERS HEREBY CONSENTS
TO THE CLOSING AND ANY RELATED SALE OF THE ASSETS COMPRISING EACH OF THE RETAIL
STORES (COLLECTIVELY, THE “RETAIL STORES TO BE CLOSED” AND EACH, A “RETAIL STORE
TO BE CLOSED”) SET FORTH ON SCHEDULE I HERETO (COLLECTIVELY, THE “RETAIL
CLOSINGS”); PROVIDED THAT (I) EACH RETAIL STORE TO BE CLOSED IS EITHER OBSOLETE
OR UNECONOMIC OR THE BORROWER SHALL HAVE DETERMINED IN ITS REASONABLE BUSINESS
JUDGMENT THAT THE CLOSURE OF SUCH RETAIL STORE TO BE CLOSED WOULD IMPROVE THE
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE, (II)
THE AGGREGATE FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER) OF
ALL RETAIL STORES TO BE CLOSED SHALL NOT EXCEED $15,000,000, (III) THE SALE,
TRANSFER OR OTHER DISPOSITION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY
PERSON (OTHER THAN A CREDIT PARTY) OF ANY ASSETS COMPRISING A RETAIL STORE TO BE
CLOSED (INCLUDING, WITHOUT LIMITATION, ANY INVENTORY OR EQUIPMENT) IN CONNECTION
WITH THE RETAIL CLOSINGS (A) SHALL BE CONSUMMATED PURSUANT TO AN ARM’S-LENGTH
TRANSACTION AND THE BORROWER OR THE RELEVANT SUBSIDIARY SHALL RECEIVE AT LEAST
FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER) THEREFOR, (B)
THE CONSIDERATION THEREFOR SHALL BE CASH OR PROMISSORY NOTES, (C) ANY SUCH
CONSIDERATION WHICH IS IN THE FORM OF PROMISSORY NOTES AND ANY SECURITY FOR THE
OBLIGATIONS THEREFOR SHALL BE PLEDGED TO THE COLLATERAL AGENT TO THE EXTENT
REQUIRED BY THE PLEDGE AGREEMENT AND (D) EACH SUCH PROMISSORY NOTE SHALL BE
GUARANTEED AND SECURED ON A BASIS CONSISTENT WITH THE BORROWER’S CUSTOMARY
PROCEDURES AND ITS PAST PRACTICES, AND (IV) TO THE EXTENT ANY ASSETS ARE SOLD,
TRANSFERRED OR OTHERWISE DISTRIBUTED TO A CREDIT PARTY AS PART OF ANY RETAIL
CLOSING, ON OR PRIOR TO THE DATE OF SUCH SALE, TRANSFER OR OTHER DISPOSITION,
THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, AT THE EXPENSE OF
THE BORROWER, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE
COLLATERAL AGENT SUCH VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS,
CONVEYANCES, FINANCING STATEMENTS,TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY,
CERTIFICATES, REAL PROPERTY SURVEYS, REPORTS, LANDLORD WAIVERS AND OTHER
ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE COLLATERAL
COVERED BY ANY OF THE SECURITY DOCUMENTS IN ORDER TO MAINTAIN THE

 

--------------------------------------------------------------------------------


 


SECURITY INTERESTS (AND THE PRIORITIES) SET FORTH THEREIN IN RESPECT OF SUCH
COLLATERAL AND TAKE SUCH OTHER ACTIONS AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST.


 


2.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 9.02, 9.05 OR
ELSEWHERE IN THE CREDIT AGREEMENT, EACH OF THE LENDERS HEREBY CONSENTS TO THE
SALE BY THE BORROWER AND ITS SUBSIDIARIES (COLLECTIVELY, THE “RETAIL STORE
SALES” AND, TOGETHER WITH THE RETAIL CLOSINGS, THE “CONSENTED TRANSACTIONS”) OF
EACH OF THE RETAIL STORES AND/OR ASSETS SET FORTH ON SCHEDULE II (COLLECTIVELY,
THE “RETAIL STORES TO BE SOLD” AND EACH, A “RETAIL STORE TO BE SOLD”); PROVIDED
THAT (I) EACH SUCH SALE OF A RETAIL STORE TO BE SOLD IS CONSUMMATED PURSUANT TO
AN ARM’S-LENGTH TRANSACTION AND THE BORROWER OR SUCH SUBSIDIARY RECEIVES AT
LEAST FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER) THEREFOR,
(II) THE CONSIDERATION FOR EACH RETAIL STORE TO BE SOLD SHALL BE CASH OR
PROMISSORY NOTES; PROVIDED THAT (X) ANY SUCH CONSIDERATION WHICH IS IN THE FORM
OF PROMISSORY NOTES AND ANY SECURITY FOR THE OBLIGATIONS THEREFOR SHALL BE
PLEDGED TO THE COLLATERAL AGENT TO THE EXTENT REQUIRED BY THE PLEDGE AGREEMENT
AND (Y) EACH SUCH PROMISSORY NOTE SHALL BE GUARANTEED AND SECURED ON A BASIS
CONSISTENT WITH THE BORROWER’S CUSTOMARY PROCEDURES AND ITS PAST PRACTICES,
(III) THE AGGREGATE AMOUNT OF PROCEEDS RECEIVED FROM ALL RETAIL STORES TO BE
SOLD SHALL NOT EXCEED $18,500,000, AND (IV) TO THE EXTENT THE BORROWER AND ITS
SUBSIDIARIES ARE ABLE TO SELL ANY OF THE RETAIL STORES SET FORTH ON SCHEDULE I
HERETO, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH SALE NO LESS
THAN FIVE DAYS PRIOR TO THE CONSUMMATION THEREOF, AND FROM AND AFTER THE DATE OF
SUCH NOTICE, ANY SUCH RETAIL STORE SHALL BE DEEMED A RETAIL STORE TO BE SOLD FOR
PURPOSES OF THIS CONSENT; PROVIDED THAT ANY SUCH SALE (X) COMPLIES WITH THE
REQUIREMENTS OF THIS SECTION 2 AND (Y) THE AGGREGATE AMOUNT OF PROCEEDS RECEIVED
FROM SUCH SALE SHALL FIRST, CONSTITUTE A UTILIZATION OF THE AMOUNT SET FORTH IN
CLAUSE (III) ABOVE AND SECOND, TO THE EXTENT SUCH AGGREGATE PROCEEDS EXCEEDS THE
AMOUNT SET FORTH IN CLAUSE (III) ABOVE, SHALL CONSTITUTE A UTILIZATION OF THE
AMOUNT SET FORTH IN CLAUSE (II) OF SECTION 1 ABOVE.


 


3.  IT IS UNDERSTOOD AND AGREED THAT (I) THE RETAIL CLOSINGS SHALL NOT BE
CONSIDERED A UTILIZATION OF ANY BASKET OR AMOUNT SET FORTH IN SECTION 9.02(XIV)
OR 9.05(XII), SO LONG AS SUCH RETAIL CLOSINGS COMPLY WITH EACH OF THE CONDITIONS
SET FORTH IN SECTION 1 ABOVE, (II) THE RETAIL STORE SALES SHALL NOT BE
CONSIDERED A UTILIZATION OF ANY BASKET OR AMOUNT SET FORTH IN SECTION 9.02(V) OR
(XVII) OR SECTION 9.05(XII) OF THE CREDIT AGREEMENT, SO LONG AS SUCH RETAIL
STORE SALES COMPLY WITH EACH OF THE CONDITIONS SET FORTH IN SECTION 2 ABOVE, AND
(III) 100% THE NET SALE PROCEEDS RECEIVED BY THE BORROWER OR ITS SUBSIDIARIES IN
CONNECTION WITH THE CONSENTED TRANSACTIONS SHALL BE APPLIED ON THE DATE OF THE
RECEIPT THEREOF AS A MANDATORY PREPAYMENT OF THE OUTSTANDING TERM LOANS IN
ACCORDANCE WITH REQUIREMENTS OF SECTION 4.02(F).


 


4.  IN ORDER TO INDUCE THE LENDERS TO PROVIDE THIS CONSENT, THE BORROWER HEREBY
REPRESENTS AND WARRANTS THAT, BOTH BEFORE AND AFTER GIVING EFFECT TO THIS
AMENDMENT, (X) NO DEFAULT OR EVENT OF DEFAULT EXISTS ON THE CONSENT EFFECTIVE
DATE (AS DEFINED BELOW) AND (Y) ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF AND ON THE CONSENT
EFFECTIVE DATE WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE (IT BEING UNDERSTOOD THAT ANY
REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIC DATE).


 


5.  THIS CONSENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE A CONSENT,
MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY RESERVE ALL OF THEIR RIGHTS AND REMEDIES OTHERWISE AVAILABLE TO
THEM UNDER THE CREDIT AGREEMENT, THE CREDIT DOCUMENTS AND APPLICABLE LAW.

 

--------------------------------------------------------------------------------


 


6.  THIS CONSENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE
DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS
WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COMPLETE SET OF COUNTERPARTS
SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


7.  THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.


 


8.  THIS CONSENT SHALL BECOME EFFECTIVE ON THE DATE (THE “CONSENT EFFECTIVE
DATE”) WHEN (I) THE BORROWER AND THE REQUIRED LENDERS SHALL HAVE SIGNED A
COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE TRANSMISSION) THE SAME TO THE
ADMINISTRATIVE AGENT AT THE NOTICE OFFICE AND (II) ALL FEES AND OTHER
COMPENSATION CONTEMPLATED PAYABLE IN CONNECTION WITH THIS AMENDMENT SHALL HAVE
BEEN PAID TO THE EXTENT DUE.


 


9.  FROM AND AFTER THE CONSENT EFFECTIVE DATE, ALL REFERENCES IN THE CREDIT
AGREEMENT AND EACH OF THE CREDIT DOCUMENTS TO THE CREDIT AGREEMENT SHALL BE
DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED HEREBY.


 


*     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent to be duly executed and delivered as of the date first above written.

 

 

 

NASH-FINCH COMPANY

 

 

 

 

 

By

/s/ Ron Marshall

 

 

Name:

Ron Marshall

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS (formerly known as Bankers
Trust Company), Individually and as
Administrative Agent

 

 

 

 

 

 

 

 

 

By

/s/ Scottye Lindsey

 

 

Name:

Scottye Lindsey

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CONSENT to the Credit
Agreement, dated as of December 19, 2000, among
Nash-Finch Company, various lenders from time to time
party thereto and Deutsche Bank Trust Company
Americas, as Administrative Agent

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH

 

 

 

 

 

By:

/s/ Patrick McCue

 

 

 

Name:

Patrick McCue

 

 

Title:

Vice President & Manager

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

By:

/s/ Leanne C. Manning

 

 

 

Name:

Leanne C. Manning

 

 

Title:

Duly Authorized Signatory

 

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

By:

/s/ C. Scott Place

 

 

 

Name:

C. Scott Place

 

 

Title:

Vice President

 

 

 

NATIONAL CITY BANK

 

 

 

By:

/s/ Thomas E. Redmond

 

 

 

Name:

Thomas E. Redmond

 

 

Title:

Senior Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Sam S. Pepper Jr.

 

 

 

Name:

Sam S. Pepper Jr.

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RETAIL STORES TO BE CLOSED

 

Store

 

Address

EconoFoods #486

 

2601 South Louise Avenue, Sioux Falls SD

EconoFoods #470

 

101 Iowa Avenue West, Marshalltown IA

EconoFoods #491

 

1411 Flammang Drive, Waterloo IA

Econofoods #342

 

3470 55th Street NW, Rochester MN

EconoFoods #337

 

1200 16th Street, SW Rochester MN

Sun Mart #272

 

1510 East 20th Street, Scottsbluff NE

EconoFoods #508

 

801 West Town Line Road, Creston IA

EconoFoods #490

 

2915 McClain Drive, Cedar Falls IA

EconoFoods #466

 

1800 51st Street, NE, Cedar Rapids IA

EconoFoods #510

 

300 Gilbert, Charles City IA

Buy N Save #831

 

822 South Broadway, Albert Lea MN

Buy N Save #843

 

20 Signal Hills Road, West St. Paul MN

Buy N Save #830

 

7632 Brooklyn Blvd., Brooklyn Park MN

Buy N Save #848

 

4152 Lakeland Avenue North, Robbinsdale MN

Buy N Save #832

 

1700 Rice Street, Maplewood MN

Avanza #401

 

5801 W. 44th Avenue, Denver CO

Avanza #404

 

1153 South Prairie Avenue, Pueblo CO

Avanza #405

 

2551 West Cermak, Chicago IL

Avanza #406

 

5220 South Pulaski, Chicago IL

 

--------------------------------------------------------------------------------


 

RETAIL STORES TO BE SOLD

 

Store

 

Address

Avanza #402

 

1320 South Federal Blvd., Denver CO

Avanza #403

 

7305 Pecos Street, Denver CO

 

--------------------------------------------------------------------------------